Citation Nr: 1201178	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left ankle.  

2.  Entitlement to an initial evaluation in excess of 10 percent prior to May 13, 2010, and entitlement to an initial evaluation in excess of 20 percent thereafter for residuals of a right shoulder sprain. 

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee sprain.

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee sprain.

6.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine sprain.  

7.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine sprain.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to an initial compensable evaluation for hemorrhoids.

10.  Entitlement to an initial compensable evaluation for right testicular hydrocele.

11.  Entitlement to an initial compensable evaluation for idiopathic leucopenia.

12.  Entitlement to an initial compensable evaluation for bilateral tinea pedis.  

13.  Entitlement to an initial compensable evaluation for residuals of a right ankle sprain with osteoarthritic changes.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran was scheduled for a hearing to be conducted at his local RO.  Prior to the hearing, the Veteran indicated he was cancelling his hearing request.  

The issue of entitlement to service connection for degenerative joint disease of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 13, 2010, the Veteran was able to move his right arm to above shoulder level; as of May 13, 2010, motion of the right arm was limited to shoulder level.  

2.  The current single 10 percent evaluation assigned to the tinnitus disability is the maximum evaluation under VA rating criteria.  

3.  During the entire appeal period, the Veteran demonstrated full range of motion for both flexion and extension of the left knee and the knee was stable.

4.  During the entire appeal period, the Veteran demonstrated full range of motion for both flexion and extension of the right knee and the knee was stable.

5.  During the entire appeal period, the Veteran was able to forward flex his lumbar spine beyond 60 degrees and the combined range of motion of the thoracolumbar spine was 240 degrees without evidence of muscle spasm or guarding severe enough to result in any abnormal gait or abnormal spinal contour for the thoracolumbar spine and without evidence of vertebral fracture.  

6.  During the entire appeal period, the Veteran was able to forward flex his cervical spine beyond 40 degrees and the combined range of motion of the cervical spine was 200 degrees or more without evidence of muscle spasm or guarding severe enough to result in any abnormal gait or abnormal spinal contour for the cervical spine and without evidence of vertebral fracture.  

7.  During the appeal period, the Veteran's service-connected bilateral hearing loss has been productive of, at most, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  There was no evidence of an exceptional pattern of hearing loss.

8.  During the entire appeal period, there is no evidence that the Veteran had large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue nor is there competent evidence documenting the disability is productive of persistent bleeding with secondary anemia or fissures.   

9.  During the entire appeal period, physical examination has demonstrated that the Veteran's penis and testicles were normal.  

10.  During the entire appeal period, the service-connected idiopathic leucopenia was manifested by the a platelet count above 100,000 or more and hemoglobin was at least 14.9 g/dL. 

11.  During the entire appeal period, there is no competent evidence of the presence of any skin disability including bilateral tinea pedis.  

12.  During the entire appeal period, the symptomatology associated with the service-connected right ankle disability more nearly approximates mild limitation of motion of the right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent prior to May 13, 2010, and entitlement to an initial evaluation in excess of 20 percent thereafter for residuals of a right shoulder sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

2.  There is no legal basis for the assignment of separate 10 percent disability ratings for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for entitlement to an initial evaluation in excess of 10 percent for left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 C.F.R. §§3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  The criteria for entitlement to an initial evaluation in excess of 10 percent for right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

5.  The criteria for entitlement to an initial evaluation in excess of 10 percent for lumbar spine sprain have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

6.  The criteria for entitlement to an initial evaluation in excess of 10 percent for cervical spine sprain have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

7.  The criteria for entitlement to an initial compensable evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2011).

8.  The criteria for entitlement to an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2011).

9.  The criteria for entitlement to an initial compensable evaluation for right testicular hydrocele have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115(b), Diagnostic Code 7523.

10.  The criteria for entitlement to an initial compensable evaluation for idiopathic leucopenia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.117, Diagnostic Code 7705 (2011).

11.  The criteria for entitlement to an initial compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7813, 7806 (2011).

12.  The criteria for entitlement to an initial compensable evaluation for residuals of a right ankle sprain with osteoarthritic changes have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Also, the United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

VA did satisfy its duty to notify the Veteran when he filed his service connection claims.  This appeal arises from the grant of service connection for the disabilities adjudicated in this decision where the Veteran has disagreed with the initial disability evaluations assigned.  As a result of the grants of service connection and the assignment of a specific disability ratings and effective dates for the disabilities, section 5103(a) notice was no longer required.  See Dingess, 19 Vet. App. at 490.

In this case, the RO's decision to deny the increased ratings came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded appropriate VA examinations for the disabilities on appeal.  The examination reports reflects that the claims file was reviewed, subjective complaints were recorded and physical findings were made.  The information included in the examination reports includes sufficient, pertinent, evidence to accurately adjudicate the issues on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, numbness, limitation of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 


General increased rating criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has long recognized that, when considering initial ratings as in the current case, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Entitlement to an initial evaluation in excess of 10 percent prior to May 13, 2010, and entitlement to an initial evaluation in excess of 20 percent thereafter for residuals of a right shoulder sprain

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a right shoulder injury.  In November 2006, the RO granted service connection for a right shoulder sprain and assigned a 10 percent evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  In September 2008, the RO granted an increased rating to 20 percent for the right shoulder sprain, effective May 13, 2010.  The Veteran has not indicated he is satisfied with the 20 percent evaluation assigned and the issue remains on appeal.  

Under Diagnostic Code 5201, motion of the arm, when limited to at shoulder level is rated 20 percent disabled for both shoulders.  When motion is limited to midway between the side and shoulder, a 30 percent rating is applicable to the major arm, and a 20 percent rating is applicable to the minor arm.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm, and a 30 percent rating is warranted for the minor arm. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Recurrent dislocation of the humerus at the scapulohumeral joint warrants a 20 percent rating for each shoulder when there are infrequent episodes and guarding of movement only at the shoulder level.  When there are frequent episodes and guarding of all arm movements, a 20 percent rating is warranted for the minor arm, and a 30 percent rating is warranted for the major arm. 

Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71 , Plate I.

The Board finds that, prior to May 13, 2010, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201 for the service-connected right shoulder sprain.  All physical examinations conducted prior to this date demonstrate that the Veteran was able to move his to above shoulder level.  The majority of the medical evidence demonstrates that the Veteran actually had a full range of motion.  While there were complaints of pain, even when pain was taken into account, the Veteran was still able to move his right arm above shoulder level.  

At the time of a February 2006 VA examination, it was noted the Veteran had degenerative joint disease of the right shoulder since September 1995.  He reported weakness in the right shoulder and arm, stiffness, an inability to move without significant pain, swelling, giving way, lack of endurance, an inability to lift heavy objects, fatigability, and constant pain.  The pain was described as being 10 out of 10.  At the time of pain, he could not move his arm at all.  The pain was reported to be excessive at times and kept him awake.  The condition did not cause any incapacitation.  The functional impairment due to the condition was an inability to move the arm to the back side of the body without excessive pain.  He also had constant pain in the shoulder and upper arm area.  The condition did not result in any lost time from work.  The Veteran was right hand dominant.  Physical examination revealed signs of tenderness on palpation and elevation of the shoulder.  The range of motion of the right shoulder was flexion to 160 degrees with pain at 160 degrees; abduction to 180 degrees; external rotation of 90 degrees; internal rotation of 90 degrees.  The joint function was additionally limited following repetitive use and pain had the major functional impact.  The examiner was unable to quantify the extent of additional limitation of motion without resorting to speculation.  X-rays were interpreted as being within normal limits.  The pertinent diagnosis was right shoulder sprain.  The subjective factors were history of pain.  The objective factors were normal X-rays, evidence of tenderness and reduced range of motion on examination.  

In September 2007, the Veteran reported right shoulder pain.  The pain had increased in the last three to four months.  Physical examination revealed the right shoulder was slightly lower than the left.  There was no swelling, redness or tenderness.  The range of motion was within normal limits.  The diagnosis was right shoulder pain.  

In October 2007, the Veteran reported right shoulder pain with external rotation.  The pain was reported as being a 5 out of 10 and would increase, at times, to 8 out of 10.  Physical examination of the upper extremities revealed a full range of motion with minimal pain on external rotation and no pain on internal rotation.  The pertinent diagnosis was right shoulder pain/weakness.  

In January 2009, the Veteran complained in part, of shoulder pain.  The pertinent diagnosis was neck and shoulder pain.  

In September 2009, the Veteran reported bilateral shoulder pain, right worse than left.  Physical examination revealed no atrophy or swelling.  The shoulders were nontender.  The range of motion was within normal limits bilaterally.  The assessment was shoulder pain.  

In November 2009, the Veteran reported bilateral shoulder pain, right worse than left.  He also reported a painful range of motion at times and difficulty reaching behind his back.  Physical examination revealed no edema or atrophy.  Tenderness was present bilaterally.  There was a full range of motion.  The impression was complete rotator cuff tear and acromioclavicular arthrosis on the right.  

The Board finds that, as of May 13, 2010, a rating in excess of 20 percent is not warranted for the service-connected right shoulder sprain when evaluated under Diagnostic Code 5201.  The only clinical evidence dated during the pertinent time period demonstrates that the Veteran was able to raise his arm to shoulder level, but no more, even when pain was taken into account.  

At the time of a May 2010 VA examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness and pain.  He denied locking, subluxation and dislocation.  He had flares as often as six times per day, each lasting for one hour.  The severity level was reported as 10 out of 10.  During flares, the Veteran experienced pain with movement.  The overall functional impairment was pain.  Physical examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation.  There was no ankylosis.  The range of motion was flexion to 90 degrees with pain at 90 degrees; abduction to 90 degrees with pain beginning at 90 degrees; external rotation to 45 degrees with pain beginning at 45 degrees and internal rotation to 45 degrees with pain beginning at 45 degrees.  There was no additional loss of motion upon repetitive use.  The pertinent diagnosis was right shoulder impingement syndrome.  The examiner noted this was a new and separate diagnosis which was based on physical examination and history.  This was a separate diagnosis from right shoulder strain.  

As set out above, flexion and abduction to 90 degrees equates to limitation of motion to the shoulder level.  There is no indication in the medical evidence that the range of motion of the right shoulder was restricted to midway between the side and shoulder or less.  This is true even when pain is taken into account.  

An increased rating is not warranted at any time when the service-connected right shoulder disorder is evaluated under Diagnostic Code 5202.  There is no competent medical evidence that the Veteran experiences any impairment in the humerus.  There is no evidence of record indicating that the Veteran experienced dislocation of the shoulder.  The only evidence of record pertaining to this symptomatology is the report of the May 2010 VA examination at which time the Veteran denied experiencing dislocation.  

Based on the above, the Board finds that an initial evaluation in excess of 10 percent prior to May 13, 2010, and an initial evaluation in excess of 20 percent thereafter for residuals of a right shoulder sprain is not warranted.  A staged rating is not appropriate other than what is already assigned.  


Entitlement to an initial evaluation in excess of 10 percent for tinnitus

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinnitus.  In November 2006, the RO granted service connection for tinnitus and assigned a 10 percent evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

Diagnostic Code 6260 and 38 C.F.R. § 4.25(b) provide for a single disability rating for tinnitus whether the tinnitus is unilateral or bilateral.  The November 2006 rating decision assigned a 10 percent rating for tinnitus, which is the maximum schedular rating available for tinnitus under VA's rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see also Smith, 451 F.3d at 1349 (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee sprain

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee sprain

In December 2005, the Veteran submitted claims of entitlement to service connection, in pertinent part, for left and right knee disorders.  In November 2006, the RO granted service connection for a right knee sprain and left knee sprain and assigned each a 10 percent evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluations assigned by the RO.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a , Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that an increased rating is not warranted at any time for either knee when the disability is evaluated under both Diagnostic Code 5260 and Diagnostic Code 5261 as the medical evidence of record demonstrates that, during the entire appeal period, the Veteran had a full range of motion for both flexion and extension.  This is so, even when pain on use or during flares was taken into account.  

On VA examination in February 2006, it was reported the Veteran had degenerative joint disease which had been present since 1988.  The Veteran subjectively reported weakness, an inability to run or walk long distances without pain, stiffness, swelling, a lack of endurance and the knees would give out at times.  He also reported the knees would lock.  He had difficulty and pain when on stairs.  As a result of the knee disabilities, he had constant pain which was described as being 8 out of 10.  The condition did not cause any incapacitation.  There was no functional impairment resulting from the condition.  The condition did not result in any time lost from work.  Physical examination revealed tenderness in both knees.  Joint effusion was present in the right knee and crepitus was present in the left knee.  The range of motion for both knees was flexion to 140 degrees and extension to 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use or during flare-ups.  There was no apparent ligament problems.  X-rays were interpreted as being within normal limits.  The pertinent diagnoses were bilateral knee degenerative joint disease.  The subjective factors were a history of knee pain.  The objective factors were normal X-rays, evidence of bilateral tenderness, right knee joint effusion and left knee crepitus on examination.  

In March 2007, the Veteran reported, in part, left knee pain which had been present for three days.  The pain was reported as 4 out of 10.  The pain began after the Veteran jogged for three miles.  He denied trauma to the knee.  Physical examination revealed mild effusion.  

On VA examination in May 2010, the Veteran reported stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness and pain.  He denied weakness, redness, locking, subluxation and dislocation.  He experienced flare-ups as often as twice per day, each time lasting for up to four hours.  The severity level was reported as 10 out of 10.  During flares he experienced increased pain.  The overall functional impairment experienced by the Veteran was pain with walking.  Physical examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation or guarding of movement.  There was crepitus in both knees but no ankylosis.  The range of motion of both knees was flexion from 0 to 140 degrees and extension to 0 degrees.  The examiner found that the joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament testing was within normal limits.  The diagnoses were bilateral patellofemoral syndrome which is a new and separate diagnosis from bilateral knee sprain.  The examiner opined that the knee ligaments were stable and there were no signs of subluxation.  The effect on the Veteran's usual occupation was mild to moderate and the effect on the Veteran's activities of daily living was mild to moderate.  

The Board finds that an increased rating is not warranted when the knees are evaluated under other Diagnostic Codes pertaining to the knees.  

While the Veteran has reported that his knees would give out and lock, there is no competent evidence of record indicating that this symptomatology was due to subluxation or lateral instability.  The medical evidence of record which addresses the knee ligaments indicates the ligaments were stable.  The Board places greater probative weight on the objective medical findings produced by trained health care professionals over the Veteran's lay opinion as to the status of his ligaments.  While the Veteran is competent to report on symptomatology he experiences, he is not competent to make more than a simple diagnosis.  The health care professionals who have examined the Veteran have failed to attribute any instability to either service-connected knee.  The Board finds this evidence more probative than the Veteran's self reported symptomatology which has been advanced when there is a chance for pecuniary gain.  The Board finds that an increased rating is not warranted under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  The medical evidence demonstrates that the knee is stable.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knees at all times during the appeal period.  

An increased rating is not warranted under Diagnostic Codes 5258 or 5259 as there is no evidence of record demonstrating that the service-connected knee disabilities are productive of impairment of semilunar cartilage or required removal of cartilage.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  


Entitlement to an initial evaluation in excess of 10 percent for residuals of a cervical spine sprain

Entitlement to an initial evaluation in excess of 10 percent for residuals of a lumbar spine sprain

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for lumbar spine and cervical spine disabilities.  In November 2006, the RO granted service connection for lumbar sprain and for cervical sprain assigned a 10 percent evaluation for each of the disabilities, effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluations assigned by the RO.  

The service-connected spine disabilities have both been evaluated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine which provides the following criteria:

10 percent:	assigned for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

20 percent:	assigned for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


30 percent	assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  

40 percent:	assigned for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

50 percent:	assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

100 percent:	assigned for unfavorable ankylosis of entire spine.

See 38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  at Note (2). 

The Board finds that a rating in excess of 10 percent for the cervical spine sprain is not warranted at any time during the appeal period when the disorder is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  There is no competent evidence of record documenting that the disability is productive of limitation of motion of forward flexion of the cervical spine to 40 degrees or less.  Additionally, the combined range of motion of the cervical spine has consistently been recorded as being 200 degrees or more.  There is no evidence of the presence of ankylosis in any part of the cervical spine.  There is no evidence of muscle spasm or guarding severe enough to result in any abnormal gait or abnormal spinal contour for the cervical spine.  There is no evidence of vertebral fracture.  

The Board finds that a rating in excess of 10 percent for the thoracolumbar spine sprain is not warranted at any time during the appeal period when the disorder is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  There is no competent evidence of record documenting that the disability is productive of limitation of motion of forward flexion of the thoracolumbar spine to 60 degrees or less.  Additionally, the combined range of motion of the thoracolumbar spine has consistently been recorded as being 240 degrees.  There is no evidence of the presence of ankylosis in any part of the thoracolumbar spine.  There is no evidence of muscle spasm or guarding severe enough to result in any abnormal gait or abnormal spinal contour for the thoracolumbar spine.  There is no evidence of vertebral fracture.  

On VA examination in February 2006, it was noted the Veteran had degenerative joint disease of the lumbar and cervical spine which had existed since 1988.  He reported stiffness in his lower mid back and weakness in the lower back.  Due to the condition the Veteran had pain in his spine located at the lower mid back.  The pain occurred four times per week, lasting for two hours.  The pain was described as being a 6 out of 10.  The Veteran reported incapacitating episodes occurring as often as three times per month, which lasted for one day.  Over the past year, he had had 36 incidents of incapacitation for a total of 36 days.  There was no functional impairment resulting from the condition.  The condition did not result in any lost time from work.  

Physical examination of the cervical spine revealed no evidence of radiating pain on movement turning sideways with no evidence of muscle spasm.  There was tenderness to palpation.  There was no ankylosis.  The range of motion of the cervical spine was flexion to 40 degrees with pain at 40 degrees; left and right lateral flexion to 40 degrees with pain at 40 degrees; left and right rotation to 40 degrees with pain at 40 degrees.  The function of the spine was additionally limited following repetitive use due to pain and fatigue.  No additional estimate could be provided for restriction in the range of motion without resort to speculation.  X-rays were interpreted as being within normal limits.  The pertinent diagnosis was cervical sprain.  The subjective factors were a history of pain and the objective factors were normal X-rays, evidence of pain, tenderness and reduced range of motion on examination.  The combined ranges of motion of the cervical spine was 200 degrees.  

Physical examination of the thoracolumbar spine revealed complaints of radiating pain on movement bending over with no evidence of muscle spasm.  There was tenderness to palpation.  There was no ankylosis.  The range of motion of the thoracolumbar sine spine was flexion to 90 degrees; extension of 30 degrees; left and right lateral flexion to 30 degrees; left and right rotation to 30 degrees.  The function of the spine was not additionally limited following repetitive use due to pain and fatigue.  No additional estimate could be provided for restriction in the range of motion without resort to speculation.  The examiner found there was no evidence of intervertebral disc syndrome with chronic permanent nerve root involvement.  X-rays were interpreted as being within normal limits.  The pertinent diagnosis was lumbar sprain.  The subjective factors were a history of pain and the objective factors were normal X-ray, evidence of pain and tenderness on examination.  The combined ranges of motion of the thoracolumbar spine was 240 degrees.  

A June 2007 clinical record revealed that physical examination demonstrated no limitation in the range of motion of the neck, lower spine or extremities.  There was normal curvature of the spine.  There was no joint or muscle pain.  Gait was normal.  

At the time of the May 2010 VA examination, the Veteran reported a limited ability to walk due to back pain.  He also reported falls due to his back condition.  He reported stiffness, fatigue, spasms and decreased motion.  He denied numbness and paresthesia.  He denied bladder problems.  There was no incapacitation in the preceding 12 months.  The overall functional impairment was pain.  

Physical examination of the cervical spine revealed no evidence of radiating pain on movement turning sideways with no evidence of muscle spasm.  There was tenderness to palpation.  There was no ankylosis.  There was no weakness, guarding, loss of tone or atrophy of the limbs.  The range of motion of the cervical spine was flexion to 45; extension from 0 to 45 degrees;  left and right lateral flexion to 45 degrees; left and right rotation to 80 degrees with.  The function of the spine was not additionally limited following repetitive use due to pain and fatigue.  The combined range of motion of the cervical spine was 320 degrees.  The pertinent diagnosis was cervical degenerative disc disease which was a new and separate diagnosis.  The examiner noted that spinal degenerative disc disease was commonly noted in almost all people over 40 but the examiner was unable to determine if this was related to the prior cervical strain without resort to speculation.  

Physical examination of the thoracolumbar spine revealed complaints of no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness to palpation.  There was no guarding of movement.  There was no weakness and muscle tone and musculature were normal.  There was no ankylosis.  The range of motion of the thoracolumbar spine was flexion to 90 degrees; extension of 30 degrees; left and right lateral flexion to 30 degrees; left and right rotation to 30 degrees.  The combined range of motion of the thoracolumbar spine was 240 degrees.  The function of the spine was not additionally limited following repetitive use due to pain and fatigue.  The spine was normal in appearance.  The diagnosis was lumbar sprain which was asymptomatic.  

An increased rating is not warranted for either the cervical or lumbar spine disability upon consideration of pain on use or during flares.  The health care professionals who examined the Veteran either found they were unable to quantify the extent of additional loss of motion based on pain on use or during flares or they found that the Veteran did not exhibit any additional limitation of motion after repetitive testing.  

An increased rating is not warranted for the cervical or lumbar spine when the disability is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome has not been attributed to either service-connected disability.  Significantly, while the Veteran has indicated that he had incapacitating episodes, there is no evidence in the claims file demonstrating that the Veteran was actually prescribed bed rest to treat either disability.  There are no clinical records or any evidence from a health care professional which indicates bed rest was prescribed.  The fact that the Veteran reported he had not lost any time from work due to a spine disorder supports the Board's determination that the Veteran does not experience incapacitating episodes as defined in the regulations.  

A separate disability evaluation is not warranted based on the presence of any neurological abnormalities associated with either the cervical or lumbar spine.  No health care professional is recorded as indicating the Veteran experiences any separate neurological manifestations.  To the extent that the Veteran alleges the presence of this symptomatology, the Board finds these allegations are without probative value.  The Veteran is competent to report on the presence of radiating pain, etc., but he is not competent to attribute this symptomatology to either service-connected disability.  The Board finds the question of whether the Veteran experiences any neurological abnormalities due to either spine disorder is a complex medical determination which the Veteran, as a lay person, is not qualified to make.  


Entitlement to an initial compensable evaluation for hearing loss

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, hearing loss.  In November 2006, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.  

The Board finds that an increased rating is not warranted for the service-connected hearing loss at any time during the appeal period.  

A VA examination was conducted in February 2006.  The Veteran complained of decreased hearing.  He used hearing aids provided by the military.  The functional impairment was reported as difficulty understanding what others were saying.  The condition did not result in any lost time from work.  The diagnosis was mild to moderate, sensorineural hearing loss for both ears.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
40
45
LEFT
10
30
50
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percentage in the left ear.  The average puretone loss in the right ear was 28 decibels.  The average puretone loss in the left ear was 35 decibels.  When 28 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the right ear.  When 35 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the left ear.  When Roman Numeral I is combined with Roman Numeral I under Table VII, the resulting evaluation is noncompensable.

On the authorized audiological evaluation in December 2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
50
LEFT
10
35
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The average puretone loss in the right ear was 30 decibels.  The average puretone loss in the left ear was 38.75 decibels.  When 30 decibels is combined with a speech discrimination score of 96 percent under Table VI, the resulting Roman Numeral is I for the right ear.  When 39 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the left ear.  When Roman Numeral I is combined with Roman Numeral I under Table VII, the resulting evaluation is noncompensable.

The most recent evaluation of the Veteran's hearing was conducted in June 2010.  Hearing loss was diagnosed.  The examiner opined that the effect that the disability has is that, while the Veteran experiences difficulty hearing and understanding, the Veteran denied having additional loss of the ability to perform his usual occupational activities.  The effect of the condition on the Veteran's activities of daily living was that, while the Veteran experiences difficulty hearing and understanding, he denied having additional loss of the ability to perform activities of daily living.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
50
LEFT
10
30
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The average puretone loss in the right ear was 30 decibels.  The average puretone loss in the left ear was 35 decibels.  When 30 decibels is combined with a speech discrimination score of 92 percent under Table VI, the resulting Roman Numeral is I for the right ear.  When 35 decibels is combined with a speech discrimination score of 92 percent under Table VI, the resulting Roman Numeral is I for the left ear.  When Roman Numeral I is combined with Roman Numeral I under Table VII, the resulting evaluation is noncompensable.

The Veteran does not demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a).  An increased rating cannot be assigned under that regulation.  


Entitlement to an initial compensable evaluation for hemorrhoids

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for hemorrhoids.  In November 2006, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures are rated as 20 percent disabling.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Mild or moderate hemorrhoids are rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board finds that an increased rating is not warranted at any time for hemorrhoids as there is no competent evidence of record demonstrating that the disability is productive of large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue nor is there competent evidence documenting the disability is productive of persistent bleeding with secondary anemia or fissures.  The preponderance of the competent evidence of record demonstrates that the hemorrhoids were mostly asymptomatic during the pertinent time period.  When hemorrhoids were observed in November 2006, redundant tissue was present but this was not termed excessive and there was no finding that the hemorrhoids were large or irreducible at that time or any time.  

On VA examination in February 2006, it was noted the Veteran had had hemorrhoids since 1985.,  He reported a stool leakage problem.  The leakage occurred less than 1/3 of the day in moderate amounts and a pad is not needed.  The hemorrhoids recurred occasionally.  There was no functional impairment resulting from the condition.  The condition did not result in any time lost from work.  Physical examination revealed no evidence of ulceration, fissures or reduction of lumen.  No hemorrhoids were detected during the rectal examination.  The pertinent diagnosis was hemorrhoids.  There were no objective factors and the Veteran was asymptomatic at the time of the examination.  The hemorrhoids did not cause significant anemia and did not cause malnutrition.  

At the time of a November 2006 VA examination, physical examination revealed internal hemorrhoids with some redundant tissue present externally.  There were no signs of bleeding.  The hemorrhoids were reducible.  This symptomatology which is the greatest documented hemorrhoids symptomatology during the pertinent time period does not equate to a compensable evaluation under Diagnostic Code 7336.  

At the time of the May 2010 VA examination, the Veteran reported anal itching, diarrhea, pain and a nagging feeling to empty his bowels and swelling.  There was no discharge or leakage or stool.  He reported hemorrhoids which recurred frequently.  The Veteran denied any functional impairment from the condition.  Physical examination revealed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, bleeding, proctitis, infections, protrusion or loss of sphincter control.  The anal reflexes were within normal limits.  There were no hemorrhoids detected during the anal examination.  No rectal fistula was present.  The diagnosis was hemorrhoids which were asymptomatic.  


Entitlement to an initial compensable evaluation for right testicular hydrocele

In May 2006, the Veteran submitted a claim of entitlement to service connection for a mass on the right testicle.  In November 2006, the RO granted service connection for right testicular hydrocele and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

The hydrocele is currently evaluated by analogy under Diagnostic Code 7599-7523.  Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 ).  38 C.F.R. § 4.115b. 

Other potentially applicable Diagnostic Codes are Diagnostic Codes 7522 and 7524.   

Diagnostic Code 7522 provides for a 20 percent rating when there is deformity of the penis with loss of erectile power.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Thus, in the case of evaluation under Diagnostic Code 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.  

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 ).  38 C.F.R. § 4.115b. 

The Board finds an increased rating is not warranted for the service-connected right testicular hydrocele at any time during the appeal period as there is no competent evidence of record of the presence of atrophy of the right testicle, removal of the right testicle or any deformity of the penis.  

At the time of a February 2006 VA examination, physical examination of the genitals was abnormal.  A right testicular mass was present which was hard but not tender.  

A March 2006 ultrasound examination of the testicles was interpreted as revealing no evidence of intratesticular mass, orchitis or epididymitis and a small bilateral hydroceles.  A cyst was present in the right testicle.  A clinical record dated the same month reveals the Veteran reported occasional right testicular pain.  

On VA examination in November 2006, the Veteran reported urinary symptoms and sharp pain.  The functional impairment was right testicular mass which was still present with sharp pain.  Examination of the penis revealed normal findings.  Examination of the testicles revealed normal findings with a hydrocele on the right side.  The diagnosis was right testicular hydrocele.  

A June 2007 clinical record reveals the Veteran reported a right side testicular mass.  There was no pain or sexual symptoms.  There was no increase in size.  Physical examination revealed that the right side of the scrotal contents were fuller than the left.  There was normal male external genitalia.  There was no testicular mass.  The pertinent diagnosis was suspect hydrocele, asymptomatic.  

On VA examination in December 2007, the Veteran denied symptoms of hydrocele.  Physical examination revealed a firm mass on the right testicle.  The penis and testicles were normal.  The pertinent diagnosis was right testicular hydrocele and erectile dysfunction.  

On VA examination in May 2010, the Veteran described problems with urination and impotency.  The Veteran reported that he did not experience any overall functional impairment from the condition.  Physical examination revealed a right hydrocele which was tender.  The diagnosis was right testicular hydrocele which was active.  

An increased rating is not applicable under Diagnostic Code 75297529, which provides that benign neoplasms of the genitourinary system.  A hydrocele is not a neoplasm.  


Entitlement to an initial compensable evaluation for idiopathic leucopenia

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for idiopathic leukopenia with anemia.  In November 2006, the RO granted service connection for idiopathic leukopenia and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

The Veteran's idiopathic leucopenia is currently evaluated as noncompensable under 38 C.F.R. § 4.117 , Diagnostic Code 7705.  A noncompensable disability rating is warranted where there is a stable platelet count of 100,000 or more without bleeding.  A 30 percent disability evaluation is warranted for a stable platelet count of 70,000 to 100,000, without bleeding.  C.F.R. § 4.117 , Diagnostic Code 7705.

Another potentially applicable Diagnostic Code is Diagnostic Code 7700 which provides the rating criteria for evaluation of anemia.  For a 10 percent rating under this code, the medical evidence must show hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent rating requires hemoglobin of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  The next higher rating of 70 percent is for assignment if the hemoglobin is 7 gm\100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  The maximum 100 percent evaluation is for assignment when the hemoglobin is 5 gm\100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest. 38 C.F.R. § 4.117 , Code 7700. 

The Board finds that an increased rating is not warranted at any time during the appeal period as the competent evidence of record demonstrates that the Veteran's platelet count has consistently remained above 100,000 or more at all times during the pertinent time period without evidence of bleeding.  Additionally, there is no competent evidence demonstrating that the Veteran's hemoglobin was ever 10gm/100ml or less.  

At the time of a February 2006 VA examination, it was noted the Veteran had idiopathic leucopenia with anemia which had existed since 1989.  As a result, the Veteran reported he experienced light-headedness, headaches, easy fatigability, weakness and low white blood cell count.  He had no leg pain after walking distances.  He did not contract infections easily because of his blood disease.  He underwent phlebotomy 12 times per year.  There was no functional impairment resulting from the condition.  The condition did not result in any time lost from work.  Testing revealed that the hemoglobin level was 15.6g/dL and the hematocrit level was 44.8%.  The WBC was 3.3.  The pertinent diagnosis was idiopathic leucopenia with anemia.  There was no residual of a vascular infarction from the blood problem.  

A blood test was performed in October 2006.  A platelet count was determined to be 193,000.  Hemoglobin was 15.5g/dL.  

A blood test was performed in December 2007.  A platelet count was determined to be 189,000.  Hemoglobin was 15.1g/dL.  

A December 2008 VA clinical record includes the annotation that the Veteran was service-connected for thrombocytopenia but labs showed the platelet count was normal.  The pertinent diagnosis was leukocytopenia.  

In February 2009, it was noted that the Veteran had a history of leukopenia first noted in 1991.  He denied recurrent infections.  The assessment was long standing asymptomatic leukopenia status post bone marrow.  

A June 2009 clinical record includes an assessment of chronic leukopenia by history without any complications.  No treatment was required.  

On VA examination in May 2010, it was noted the Veteran had leukopenia.  He did not experience any light-headedness, headaches, easy fatigability, weakness, easy bleeding, chest pain, syncope, or shortness of breath.  He did not contact infection easily.  He did not receive any treatment and he denied experiencing any functional impairment from the condition.  The diagnosis was idiopathic leucopenia which was quiescent.  

A May 2010 blood test revealed that the platelet count was 160, 000.  Hemoglobin was 14.9 g/dL.  


Entitlement to an initial compensable evaluation for bilateral tinea pedis

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinea pedis.  In November 2006, the RO granted service connection for tinea pedis and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

The Veteran's tinea pedis is rated under Diagnostic Codes 7813.  Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, neck, scars or dermatitis depending upon the predominant disability.  

The Board finds the competent medical evidence demonstrates that the predominant disability associated with the service-connected tinea pedis is dermatitis.  There is no evidence of record indicating that the service-connected disability was manifested by any scarring nor any evidence indicating that the service-connected disability was manifested by and disfigurement of the head, face or neck.  

Under Diagnostic Code 7806 which provides the rating criteria for evaluation of dermatitis, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118 , Diagnostic Code 7806.  A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id. 

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118 , DCs 7801 - 7805 (2010)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below. 

The Board finds an increased rating is not warranted for the service-connected disability.  While Veteran has alleged that he constantly experienced the skin disability, physical examination has failed to document any pertinent symptomatology.  

At the time of a February 2006 VA examination, it was noted the Veteran had tinea pedis for 25 years.  He reported itching, shedding and crusting.  The Veteran indicted the symptoms occurred constantly and involved areas exposed to the sun including the hands and the back side of the lower legs and back side of the upper arms.  Over the preceding 12 months, he had received topical medication only for the skin condition.  There was no functional impairment resulting from the condition.  The condition did not result in any time lost from work.  Physical examination revealed no signs of skin disease.  The pertinent diagnosis was tinea pedis.  The examiner found the Veteran was asymptomatic at the time of the examination.  

At the time of a May 2010 VA examination, it was noted that the skin disease did not involve any areas which were exposed to the sun.  The condition was productive of itching on the feet and shedding on the feet.  There was no exudation, ulcer formation or crusting.  The Veteran reported the symptoms occurred constantly.  The Veteran denied experiencing any overall functional impairment from the condition.  Physical examination was negative.  The pertinent diagnosis was tinea pedis which was asymptomatic at the time of the examination.  

While the Veteran is competent to report on symptomatology he experiences including itching and observation of shedding of skin, the Board places greater probative weight on the observations of trained health care professionals who have examined the Veteran and have determined that no skin disease was present.  This is not a situation where the symptomatology is intermittent.  As set out above, the Veteran has twice indicated the symptomatology was constant.  It cannot be argued that the Veteran was examined in between occurrences of the disability if the Veteran has twice reported the symptoms were constant.  

The Board finds that, no matter what Diagnostic Code is used, the lack of competent evidence of the presence of any skin disability warrants a noncompensable evaluation.  


Entitlement to an initial compensable evaluation for residuals of a right ankle sprain with osteoarthritic changes

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a right ankle sprain.  In November 2006, the RO granted service connection for right ankle sprain with osteoarthritic changes and assigned a noncompensable evaluation effective from May 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

The service-connected residuals of a right ankle sprain are evaluated under Diagnostic Code 5271.  This Diagnostic Code provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion of the ankle.  

The normal range of motion of the ankle is dorsiflexion from 0 t0 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 Plate II.  

The Board finds that, during the entire appeal period, the service-connected right ankle disability more nearly approximates mild limitation of motion of the right ankle.  Clinical records dated in May 2006 indicate the presence of severe restriction of dorsiflexion and some restriction of plantar flexion.  However, one month later, the range of motion of the ankle was normal and subsequent evaluations of the ankle failed to document more than mild limitation of motion.  

On VA examination in February 2006, it was noted the Veteran had had bilateral ankle degenerative joint disease which had existed since September 2002.  The Veteran reported weakness with the ankles giving out, stiffness, pain and swelling after running or walking, giving way of the ankles.  He also reported a lack of endurance and that he could not run long distances without pain onset.  The pain was present constantly.  The pain level was described as being 10 out of 10.  He reported incapacitating episodes as frequent as eight times per month which last one day.  He reported 32 incidents of incapacitation for a total of 32 days over the last year.  The functional impairment was that it was very difficult to run and also constant pain in the ankles, especially the right one.  The condition did not result in any lost time from work.  Physical examination of the right ankle revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no deformity.  The range of motion was dorsiflexion to 20 degrees; plantar flexion to 45 degrees and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A right ankle X-ray was interpreted as being within normal limits.  The pertinent diagnosis was no diagnosis could be made because there was no pathology to render a diagnosis.  

In October 2006, the Veteran reported right ankle pain.  Physical examination revealed tenderness on palpation but motion was normal.  The ankle did not demonstrate laxity.  

In April 2007, the Veteran reported persistent right ankle pain.  An X-ray was interpreted as revealing sclerotic density in the right distal tibia most likely a stress fracture.  

A clinical record dated in May 2007 reveals the Veteran reported right ankle pain.  Prior to the injury, he was an avid runner but he no longer could do so.  Physical examination revealed that the range of motion was abnormal being  0 degrees of dorsiflexion and 30 degrees of plantar flexion.  Strength in the right ankle was normal as was balance and gait.  The assessment was arthropathy of the right ankle.  Another record dated the same month includes the annotation that the Veteran had limited dorsiflexion.  The Veteran reported that the ankle felt unstable.  Occasionally, ankle pain would wake him up.  Physical examination revealed that the range of motion was within normal limits with the exception of dorsiflexion to 0 degrees passively and actively -3 degrees.  These records dated in May 207 document the greatest objective level of impairment in the right ankle.  The fact that subsequent examinations dated within one month document full range of motion of the ankle supports the Board's finding that the symptoms more nearly approximate mild limitation of motion.  

A May 2007 X-ray of the right ankle was interpreted as revealing old post traumatic calcific loose bodies and no other significant findings.  

In June 2007, the Veteran reported right ankle pain.  The pain was aggravated by climbing stairs.  Physical examination revealed no swelling or tenderness.  The range of motion was within normal limits.  The pertinent diagnosis was right ankle/foot pain.  Another record dated the same month reveals the Veteran reported pain when he ran which would dissipate the next day and then he would run again and experience the same symptoms.  The range of motion of the right ankle was within normal limits with the exception of dorsiflexion which was neutral passively.  

At the time of a December 2007 VA examination, the Veteran reported his right ankle was weak and stiff.  He often experienced swelling, heat and redness.  The ankle would give way frequently.  He also reported a lack of endurance and episodes of locking and dislocation.  There were times when he could not move the right ankle in any direction without experiencing extreme pain.  The Veteran reported he could not walk for extended periods of time.  The right ankle pain was constant and rated as 10 out of 10.  He was limited significantly in his ability to stand and walk.  Physical examination revealed the Veteran's gait was abnormal as he favored the right ankle.  There was some tenderness in the right ankle.  There was no deformity.  The range of motion was dorsiflexion from 0 to 15 degrees with pain beginning at 15 degrees.  Plantar flexion was from 0 to 40 degrees with pain beginning at 35 degrees.  The range of motion of the right ankle was additionally limited by pain after repetitive use.  The Veteran was retired.  The pertinent diagnosis was osteoarthritis of the right ankle with limitations in the range of motion.  The Board finds that a lack of 5 degrees of dorsiflexion and 5 degrees of plantar flexion equate, at most, to mild limitation of motion.  

On VA examination in May 2010, the Veteran reported stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, subluxation and pain.  He denied effusion and dislocation.  Flares occurred up to once per day, lasting for one day.  The severity was reported as a 10 out of 10.  During flares he experienced functional impairment which was described as pain.  He reported difficulty standing and walking.  The overall functional impairment described by the Veteran was pain with ambulation.  Physical examination revealed the range of motion of the right ankle was dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner opined that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was right ankle sprain with osteoarthritic changes which was asymptomatic.  This examination documents full range of motion in the right ankle.  

The Board finds an increased rating is not warranted under any other Diagnostic Code which pertains to the ankle.  The Veteran has consistently been able to move his ankle so an increased rating based on the presence of ankylosis of the ankle under Diagnostic Code 5270 or 5272 is not warranted.  There is no competent evidence of the presence of ankylosis nor the equivalent limitation of motion.  There is no competent evidence of the presence of the malunion of the oc calcis or astragalus so an increased rating is not warranted under Diagnostic Code 5273.  There is no competent evidence of the presence of astragalectomy.  An increased rating is not warranted under Diagnostic Code 5274.  

Extraschedular evaluation 

In denying the above claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for any of the disabilities addressed in this decision.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the disabilities on appeal with the established criteria found in the rating schedule for shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization for his any of the disabilities on appeal during the pertinent time period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The examiners who conducted the VA examinations found that the disabilities on appeal did not affect the Veteran's employment in any more than a moderate manner.  There is nothing in the record which suggests the presence of an unusual clinical presentation for any of the disabilities adjudicated by this decision.  

In short, there is nothing in the record to indicate that the Veteran's service-connected disabilities causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for any of the disabilities on appeal.


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to May 13, 2010, and entitlement to an initial evaluation in excess of 20 percent thereafter for residuals of a right shoulder sprain is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee sprain is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee sprain is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine sprain is not warranted.  The appeal is denied.  

Entitlement to an initial evaluation in excess of 10 percent for cervical spine sprain is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for hearing loss is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for hemorrhoids is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for right testicular hydrocele is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for idiopathic leucopenia is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for bilateral tinea pedis is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for residuals of a right ankle sprain with osteoarthritic changes is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for degenerative joint disease of the left ankle.  A review of the claims file demonstrates that the Veteran has not been afforded proper VCAA notification with regard to this issue.  A letter sent to the Veteran in November 2007 provided the Veteran with the laws and regulations governing attempts to reopen claims which were subject to prior final denials.  In the current case, the claim of entitlement to service connection for degenerative joint disease of the left ankle was never the subject of a final rating action.  The claim was denied in November 2006 and the Veteran was provided with notification of the decision in February 2007.  The Veteran submitted a timely notice of disagreement with the November 2006 rating decision in February 2008.  The Veteran must be provided with the correct VCAA notice which pertains to original claims for service connection which were not subject to prior final denials.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice for the claim of entitlement to service connection for a left ankle disability.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


